                       Case 1:20-cr-00117-DLF Document 1 Filed 06/26/20 Page 1 of 1
AO 91 (Rev. 11/11) Criminal Complaint


                                     UNITED STATES DISTRICT COURT
                                                                  for the
                                                        DistrictDistrict
                                                   __________    of Columbia
                                                                         of __________

                  United States of America                           )
                             v.                                      )
                                                                     )      Case No.
                        CONNOR JUDD                                  )
                        DOB: xx/xx/xxxx                              )
                                                                     )
                                                                     )
                          Defendant(s)


                                                   CRIMINAL COMPLAINT
         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                    June 22, 2020                 in the county of                                  in the
                       District of           Columbia            , the defendant(s) violated:

            Code Section                                                       Offense Description
18 U.S.C. § 1361                                  Willfully injures or commits depradation on property of United States causing
                                                  damage in excess of $1,000.




         This criminal complaint is based on these facts:
SEE ATTACHED STATEMENT OF FACTS




         u Continued on the attached sheet.


                                                                                                Complainant’s signatu
                                                                                                              signature

                                                                                  Carl R. Holmberg, Detective Sergeant, USPP
                                                                                                 Printed name and title

$WWHVWHGWRE\WKHDSSOLFDQWLQDFFRUGDQFHZLWKWKHUHTXLUHPHQWVRI)HG5&ULP3
E\7HOHSKRQH VSHFLI\UHOLDEOHHOHFWURQLFPHDQV 

Date:             06/26/2020
                                                                                                   Judge’s signature

City and state:                         Washington, D.C.                        Robin M. Meriweather, United States Magistrate
                                                                                                 Printed name and title



        Print                        Save As...                   Attach                                                  Reset
